 Case 1:19-mc-01638-LDH Document 8 Filed 06/11/20 Page 1 of 13 PageID #: 334




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


In re Application of Doosan Heavy Industries             Index No. 1:19-mc-01638-LDH
and Construction Co., Ltd. for an Order
Directing Discovery from Liberty Maritime
Corporation Pursuant to 28 U.S.C. § 1782




     STIPULATED PROTECTIVE ORDER AND CONFIDENTIALITY AGREEMENT

       Petitioner Doosan Heavy Industries and Construction Co., Ltd. (“Petitioner” or

“Doosan”) and Respondent Liberty Maritime Corporation (“Liberty Maritime”), by their

respective counsel, hereby stipulate and agree to the following terms of confidentiality (the

“Order”), which shall govern all discovery taken in connection with the above-captioned action.

1.     Confidential Information

       1.1     For purposes of this Order, “Confidential Information” means non-public,

confidential or proprietary financial, technical, commercial, or personal information that may

include (but is not limited to) sensitive trade secrets, marketing plans, financial data, strategic

plans, market analysis, product information, product development data, customer information,

technical data, and/or other information that is contained or disclosed in any materials governed

by this Order and designated by a producing party or person in accordance with the procedures

set forth in Section 2 of this Order.

       1.2     When used in this Order, the word “document” encompasses all written material,

video, audio or other data record, deposition testimony, written discovery responses, and all other

information and tangible items, whether produced as hard copy, electronic document, computer

diskette, CD-ROM or otherwise.
 Case 1:19-mc-01638-LDH Document 8 Filed 06/11/20 Page 2 of 13 PageID #: 335




2.     Designation of Confidential Information

       2.1     Any document, including any part thereof, that a producing party (hereinafter

“Producing Party,” which term shall include third parties producing a document for purposes of

this action) reasonably believes falls within the definition set forth in paragraph 1.1 above may

be designated by counsel for a Producing Party as Confidential Information by marking

“CONFIDENTIAL,” on the face of every page of the document. A Producing Party that so

designates a document is referred to below as the Designating Party for such document.

       2.2     Counsel for a Producing Party may designate any or all of a deponent’s deposition

testimony as Confidential Information by making a statement to that effect on the record while

the deposition is being taken. Alternatively, counsel for a Producing Party may designate the

transcript of a deposition as containing Confidential Information by notifying counsel for all

parties in writing, within ten (10) business days of receipt of the transcript, of the specific pages

and lines of the transcript that contain Confidential Information. All deposition transcripts shall

be treated as Confidential Information and subject to this Order until ten (10) business days after

a transcript of the deposition is received. Any portion of any deposition testimony that is not

designated as containing Confidential Information in accordance with this paragraph shall not be

entitled to the protection afforded under this Order.

       2.3     When Confidential Information is designated during a deposition, the designating

party shall instruct the court reporter to make the following notations in the deposition transcript:

               (a)     on the first page of the transcript, “This transcript contains
                       CONFIDENTIAL Information”; and

               (b)     on each page containing Confidential Information, the notation
                       “CONFIDENTIAL” (for Confidential Information).




                                                  2
 Case 1:19-mc-01638-LDH Document 8 Filed 06/11/20 Page 3 of 13 PageID #: 336




       2.4     There shall be no obligation to challenge a designation of a document as

Confidential Information contemporaneous to such designation being made, and failure to do so

shall not preclude a subsequent challenge.

       2.5     A party opposing the designation of a document as Confidential Information shall

state the objections, including the grounds for the objection, in a letter to the designating party,

within a reasonable time after receiving the document. The Designating Party shall have ten (10)

business days following the receipt of the objection to withdraw its Confidential Information

designation. If the Confidential Information designation is not withdrawn, the opposing party

may thereafter apply to this Court for a ruling that the information or materials shall not be so

designated. The burden shall be on the party designating the information as Confidential

Information to establish, based upon a showing of good cause, that the material reasonably meets

the criteria set forth in paragraph 1.1 of this Order. If the Court determines that the designating

party has not made such a showing, the information shall no longer be treated as Confidential

Information unless such Order of the Court is stayed pending appeal.

3.     Restricted Use of Confidential Information

       3.1     Except upon the prior written consent of counsel for the Designating Party, each

document designated as Confidential Information must be treated strictly in accordance with this

Order, may be used or disclosed only as specified in this Order, shall not be disclosed or revealed

to anyone not authorized by this Order to receive it, and shall be used only for the prosecution or

defense of any action commenced by Petitioner against the Kuwait Gulf Link International for

Ports, Warehousing and Transport KSCC (“KGLPI”) and/or Damietta International Ports

Company SAE (“DIPCO”) to enforce an outstanding arbitral award in Petitioner’s favor and

against KGLPI and DIPCO (the “Foreign Proceedings”).




                                                  3
Case 1:19-mc-01638-LDH Document 8 Filed 06/11/20 Page 4 of 13 PageID #: 337




       3.2    Confidential Information and any analysis or report containing Confidential

Information may be disclosed only to:

              (a)    the Court and its personnel;

              (b)    counsel of record in this action, as well as their paralegal, investigative,
                     secretarial and clerical personnel who are employed by and engaged in
                     assisting such counsel in this action;

              (c)    the courts and their personnel in the Foreign Proceedings;

              (d)    counsel of record in the Foreign Proceedings, as well as their paralegal,
                     investigative, secretarial and clerical personnel who are employed by and
                     engaged in assisting such counsel in the Foreign Proceedings, who have
                     executed an agreement in the form attached hereto as Exhibit A
                     (“Confidentiality Undertaking”);

              (e)    court reporters and videographers retained in connection with depositions;

              (f)    other non-party support service including, but not limited to, professional
                     jury or trial consultants, and professional vendors providing litigation
                     support services, copy services, document processing, and trial graphics
                     services, who have executed a Confidentiality Undertaking;

              (g)    independent testifying or non-testifying experts and their support staff
                     retained to furnish expert or technical services or to give expert testimony
                     in connection with the Foreign Proceedings, who are not otherwise
                     affiliated with a party and who have executed a Confidentiality
                     Undertaking;

              (h)    non-independent experts and their support staff retained to furnish expert
                     or technical services or to give expert testimony in connection with the
                     Foreign Proceedings, who have executed a Confidentiality Undertaking;

              (i)    employees of the parties or their affiliates to whom disclosure is
                     reasonably necessary for the prosecution and defense of the Foreign
                     Proceedings, and who, prior to such disclosure, have executed a
                     Confidentiality Undertaking;

              (j)    such other persons as the parties may designate in writing by stipulation
                     between the parties, provided, however, that before such person is shown
                     or receives any information or document designated as confidential, they
                     agree to be subject to the terms of this Stipulated Protective Order in
                     writing by signing the Confidentiality Undertaking.




                                                4
 Case 1:19-mc-01638-LDH Document 8 Filed 06/11/20 Page 5 of 13 PageID #: 338




       3.3     Counsel for each party shall maintain copies of Confidentiality Undertakings

signed by those people to whom Confidential Information is disclosed in whole or in part. Any

party proposing to disclose information to a person required to execute Confidentiality

Undertakings pursuant to paragraph 3.2 shall first provide a copy of the executed Confidentiality

Undertakings to the Designating Party and shall wait five (5) days from so providing a copy to

the Designating Party before showing the Confidential Information to the proposed recipient

executing the Confidentiality Undertakings in order to permit the Designating Party sufficient

time to object to the proposed disclosure. Any individual to whom counsel for the parties makes

a disclosure, pursuant to this Order, of Confidential Information must be advised of, and become

subject to, the provisions of this Order requiring that the documents and information be held in

confidence.

       3.4     A party may disclose any Confidential Information to any person not permitted to

receive it under paragraph 3.2 only as set forth in this paragraph. The attorney for the party

wishing to disclose the Confidential Information shall notify counsel for the Producing Party in

writing and prior to any such disclosure of: (a) the specific information, documents and/or

testimony proposed to be disclosed and (b) the person(s) to whom such disclosure is proposed to

be made. The parties then shall negotiate, in good faith, to reach an agreement regarding such

disclosure. If such an agreement cannot be reached on the proposed disclosure, the party seeking

to disclose Confidential Information shall make an appropriate motion to the Court. The party

seeking to disclose the Confidential Information shall bear the burden of showing that the

proposed disclosure is necessary. The Court will rule as to whether the proposed disclosure may

be made and whether any restrictions or limitations should be placed on such disclosure. Unless




                                                 5
 Case 1:19-mc-01638-LDH Document 8 Filed 06/11/20 Page 6 of 13 PageID #: 339




or until the Court rules otherwise, such information may not be disclosed, except as set forth in

paragraph 3.2.

       3.5       The inadvertent failure by the Producing Party or person to designate a document

as Confidential Information shall not be deemed a waiver in whole or in part of the Producing

Party’s claims of confidentiality, either as to the material produced or as to the information it

contains. Promptly upon discovering its inadvertent error, the Producing Party or person shall

notify the receiving party in writing of the error, and within ten (10) days of receipt of notice the

receiving party shall either (a) mark all copies of the specified materials with the appropriate

legend, (b) destroy the unmarked copies, or (c) return the unmarked copies to the Producing

Party or person for marking. If returned to the Producing Party for marking, the Producing Party

shall return the marked copies to the receiving party within five (5) business days. The

production or conspicuous use, in a deposition or otherwise in the presence of counsel for a

Producing Party, of a document inadvertently not designated under paragraph 1.1 above shall not

constitute discovery or notice of such inadvertent failure to so designate or otherwise prejudice

the Producing Party’s ability to so designate at that time.

       3.6       In the event that a party is ordered or requested to produce or disclose any

document(s) designated as Confidential Information, through a subpoena in another action, a

demand in another action to which it is a party, or any other legal process served by a person not

a party to this action, the party served with the subpoena, demand, or other legal process shall

object to production of the Confidential Information and shall give prompt written notice to the

Producing Party within five (5) days of receiving the request or order. If the non-party seeking

access to the Confidential Information takes action against the party to enforce such a subpoena,

demand, or other legal process, the party shall respond by noting the existence of this Order.




                                                   6
 Case 1:19-mc-01638-LDH Document 8 Filed 06/11/20 Page 7 of 13 PageID #: 340




Nothing in this Order requires a party to challenge or appeal any order requiring production of

Confidential Information; to subject itself to any penalties for noncompliance with any subpoena,

demand, legal process, or order; or to seek any relief from this Court.

4.     Enforcement

       4.1     If any person bound by this Order violates its terms or threatens to violate its

terms, the Producing Party shall apply to the Court to obtain relief against such person. If the

Producing Party seeks injunctive relief, it must petition the Court for such relief, which may be

granted in the discretion of the Court.

       4.2     This Court shall retain jurisdiction over this Order and the parties to this Order,

including any person who agrees to be bound by this Order by executing Exhibit A, for purposes

of enforcing this Order.

5.     Privilege

       5.1      If a party produces information that the party thereafter claims to be privileged or

protected by the attorney-client privilege or attorney work product protection (“Disclosed

Protected Information”), the producing party shall promptly notify the receiving party, in writing,

of the producing party’s claim of attorney-client privilege or work product protection with

respect to such Disclosed Protected Information. If this notice is provided within fourteen (14)

days of the production of the Disclosed Protected Information, then, pursuant to Fed. R. Evid.

502(d), the disclosure of the Disclosed Protected Information shall not constitute or be deemed a

waiver or forfeiture of any claim of privilege or work product protection that the producing party

would otherwise be entitled to assert with respect to the Disclosed Protected Information and its

subject matter. Otherwise, the disclosure of the Disclosed Protected Information shall be

governed by Fed. R. Evid. 502(b).




                                                 7
 Case 1:19-mc-01638-LDH Document 8 Filed 06/11/20 Page 8 of 13 PageID #: 341




       5.2     The receiving party must—unless it contests the claim of attorney-client privilege

or work product protection in accordance with paragraph 5.1—within five (5) business days of

receipt of that writing, (i) return or destroy all copies of the Disclosed Protected Information, and

(ii) provide a certification of counsel that all of the Disclosed Protected Information has been

returned or destroyed. Within five business days of receipt of the notification that the Disclosed

Protected Information has been returned or destroyed, the disclosing party must produce a

privilege log with respect to the Disclosed Protected Information.

       5.3     If the receiving party contests the claim of attorney-client privilege or work

product protection, the receiving party must—within fifteen (15) days of receipt of the claim of

disclosure—move the Court for an Order compelling disclosure of the Disclosed Protected

Information (a “Disclosure Motion”). The Disclosure Motion must be filed under seal and must

not assert as a ground for compelling disclosure the fact or circumstances of the disclosure.

Pending resolution of the Disclosure Motion, the receiving party must not use the Disclosed

Protected Information or disclose it to any person other than those required by law to be served

with a copy of the sealed Disclosure Motion.

       5.4     The parties may stipulate to extend the time periods set forth in paragraphs 5.2

and 5.3.

       5.5     Disclosed Protected Information that is sought to be reclaimed by the parties to

this action pursuant to this Order shall not be used as grounds by any third party to argue that any

waiver of privilege or protection has occurred by virtue of any production in this action. Nothing

in this Order overrides any attorney’s ethical responsibilities to refrain from examining or

disclosing materials that appear on their face to be privileged and to disclose to the Disclosing

Party that such materials have been produced.




                                                  8
 Case 1:19-mc-01638-LDH Document 8 Filed 06/11/20 Page 9 of 13 PageID #: 342




       5.6     The Disclosing Party retains the burden of establishing the privileged or protected

nature of the Disclosed Protected Information. Nothing in this paragraph shall limit the right of

any party to petition the Court for an in camera review of the Disclosed Protected Information.

6.     Miscellaneous

       6.1     Nothing herein shall be construed to prevent any party from using or continuing

to use any information that is in the public domain or that subsequently becomes a part of the

public domain other than as a result of any act of such party or of disclosure in violation of this

Order. Nothing herein shall be construed to prevent a party from using or continuing to use any

documents or information known to it or used by it prior to the filing of this Order or that has

come or shall come into a party’s possession independently of disclosure and/or discovery in this

action, except in accordance with any pre-existing limits attached to those documents or

information.

       6.2     Nothing contained in this Order shall be construed to limit any party’s rights (a) to

use, in taking depositions of a party, its employees, former employees or its experts, or in briefs,

or at trial, or in any proceeding in the Foreign Proceedings, any information designated

Confidential Information of that party, or (b) to disclose Confidential Information to any witness

at a deposition or at trial who either wrote (in whole or in part), received, or lawfully has or had

rightful access to such information, except that such witness must execute the Confidentiality

Undertaking. In addition, a witness may be shown any document that contains or reveals

Confidential Information if the witness (a) is a 30(b)(6) witness testifying on behalf of the

Producing Party, (b) is a present officer, director or employee of the Producing Party, (c) was an

officer or director of the Producing Party at the time the document was sent and/or created, had

access to the document while an officer or director, and who has executed a Confidentiality

Undertaking, (d) was an employee of the Producing Party at the time the document was sent


                                                  9
Case 1:19-mc-01638-LDH Document 8 Filed 06/11/20 Page 10 of 13 PageID #: 343




and/or created and is not then-employed by a competitor of the Producing Party, or (e) was an

employee of the Producing Party at the time the document was sent and/or created whose duties

or position while with the Producing Party would have provided access to the type of

Confidential Information at issue. Before any person listed in this paragraph may be shown any

document that contains or reveals Confidential Information, the witness must execute the

Confidentiality Undertaking.

       6.3     Nothing in this Order shall prevent a party from attempting to examine as

witnesses, during depositions or at trial, persons not authorized to receive documents designated

as Confidential Information, as identified herein, if the examination concerns a document that the

witness previously had actual lawful access to or prior knowledge of as demonstrated by the

document itself or by foundation testimony, so long as the witness executes the Confidentiality

Undertaking. Nor shall this Order prevent counsel from examining a witness to determine

whether he or she has prior knowledge of Confidential Information, so long as such examination

shall be in a manner that does not disclose the details of the designated documents. Any

Confidential Information so used shall not lose its confidential status through such use and its

confidentiality shall be protected in conformance with this Order.

7.     Conclusion of This Action and The Foreign Proceedings

       7.1     This protective order shall continue to bind the Producing Parties and all others

who have agreed to or have knowledge of its terms after the final disposition of this action and

the Foreign Proceedings. “Final Disposition” shall be deemed to be the later of (1) dismissal of

all claims and defenses in this action and in the Foreign Proceedings, with or without prejudice,

by settlement or otherwise, or (2) final judgment in this action and in the Foreign Proceedings

after the completion and exhaustion of all appeals, rehearings, remands, trials, or reviews of this




                                                10
Case 1:19-mc-01638-LDH Document 8 Filed 06/11/20 Page 11 of 13 PageID #: 344




action and of the Foreign Proceedings, including the time limits for filing any motions of

applications for extension of time pursuant to applicable law.

       7.2     Within 60 days of Final Disposition, each party must return all Information that

has been designated as “Confidential” to the Producing Party, or destroy such materials.

Whether such materials are returned or destroyed, the receiving parties must certify to the

Producing Party that (a) all protected materials were returned or destroyed and (b) no copies,

abstracts, compilations, summaries and other formats capturing or reproducing the protected

material have been retained except as permitted by this Section. Notwithstanding this provision,

counsel for each party may retain cop[ies] of pleadings filed with the Court, motion papers,

written discovery requests and responses thereto, deposition transcripts and exhibits, expert

reports, attorney work product, and expert work product, even if such materials contain

Confidential Information. Any such copies need not be returned or destroyed, but if not returned

or destroyed, shall be used only in accordance with the terms of this protective order. The court

shall retain jurisdiction to enforce this protective order notwithstanding the termination of this

action by settlement or judgment.



 /s/ James E. Berger                               /s/ Bryant E. Gardner
 James E. Berger                                   Bryant E. Gardner (pro hac vice)
 Joshua S. Wan
                                                   WINSTON & STRAWN LLP
 KING & SPALDING LLP                               1901 L Street N.W.
 1185 Avenue of the Americas                       Washington, D.C. 20036-3506
 New York, NY 10036                                Tel: (202) 282-5893
 Tel: (212) 556-2100                               Fax: (202) 282-5100
 Fax: (212) 556-2222                               bgardner@winston.com
 jberger@kslaw.com
 jwan@kslaw.com                                    Allison N. Skopec (pro hac vice)
                                                   WINSTON & STRAWN LLP
 Attorneys for Petitioner Doosan Heavy             200 Park Avenue
 Industries and Construction Co., Ltd.             New York, NY 10166
                                                   Tel: (212) 294-3278


                                                 11
Case 1:19-mc-01638-LDH Document 8 Filed 06/11/20 Page 12 of 13 PageID #: 345




                                          Fax: (212) 294-4700
                                          askopec@winston.com

                                          Attorneys for Respondent Liberty Maritime
                                          Corporation




SO ORDERED, this ___day of __________, 2020.


                                      __________________________________
                                            Hon. LaShann DeArcy Hall




                                        12
Case 1:19-mc-01638-LDH Document 8 Filed 06/11/20 Page 13 of 13 PageID #: 346




                                           EXHIBIT A

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


In re Application of Doosan Heavy Industries            Index No. 1:19-mc-01638-LDH
and Construction Co., Ltd. for an Order
Directing Discovery from Liberty Maritime
Corporation Pursuant to 28 U.S.C. § 1782




                           CONFIDENTIALITY UNDERTAKING

       I acknowledge that I have been given access to, or may be given access to, certain

information, materials, documents, or testimony that a party in the above-caption action

considers Confidential Information. I have received a copy of the Protective Order in this action.

I have read the Protective Order, I understand the terms of the Protective Order, and I agree to be

bound by the terms of the Protective Order. I understand that the Protective Order, among other

things, prohibits me from disclosing any Confidential Information to any person not permitted to

receive it under paragraph 3.2 of the Protective Order, unless the person is a member of my staff

allowed to have access to the information under the Protective Order, in which case I will inform

that person of the contents of the Protective Order and will take all steps necessary to ensure that

that person preserves the confidentiality of the information.


Dated: ____________                                   Signature: ______________________
                                                      Print Name: ____________________
                                                      Address: ______________________
                                                                 ______________________




                                                 13
